Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 1 of 17 Page ID
                                 #:10723




                   EXHIBIT CC
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 2 of 17 Page ID
                                 #:10724
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 3 of 17 Page ID
                                 #:10725
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 4 of 17 Page ID
                                 #:10726
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 5 of 17 Page ID
                                 #:10727
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 6 of 17 Page ID
                                 #:10728
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 7 of 17 Page ID
                                 #:10729
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 8 of 17 Page ID
                                 #:10730
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 9 of 17 Page ID
                                 #:10731
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 10 of 17 Page ID
                                 #:10732
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 11 of 17 Page ID
                                 #:10733
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 12 of 17 Page ID
                                 #:10734
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 13 of 17 Page ID
                                 #:10735
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 14 of 17 Page ID
                                 #:10736
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 15 of 17 Page ID
                                 #:10737
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 16 of 17 Page ID
                                 #:10738
Case 2:15-cv-06633-CAS-SS Document 409-8 Filed 04/10/19 Page 17 of 17 Page ID
                                 #:10739
